Citation Nr: 0613784	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
cirrhosis.

2.  Entitlement to an increased rating for status post left 
knee medial cartilage excision with traumatic arthritis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sharron Galbo




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2000 and March 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The veteran testified 
before the undersigned at a hearing held at the RO in July 
2004.  The Board remanded this case in March 2005. 

In January 2006, the veteran indicated that he was no longer 
represented by the Veterans of Foreign Wars of the United 
States, and was instead represented by his spouse.  The Board 
accepts his designation of his spouse as representative.  See 
38 C.F.R. § 20.605 (2005).


FINDINGS OF FACT

1.  The veteran's hepatitis C originated in service from an 
event other than the intravenous abuse of drugs.

2.  The veteran's status post left knee medial cartilage 
excision with traumatic arthritis is not manifested by 
flexion limited to at least 30 degrees, by any limitation of 
extension, by instability, by impairment of the tibia or 
fibula, or by significant functional impairment.

3.  At an August 2005 VA examination, the veteran's average 
pure tone loss was at least 98 decibels in the right ear, and 
28 decibels in the left ear; speech recognition ability was 
zero percent in the right ear, and 96 percent in the left 
ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
Hepatitis C with cirrhosis is the result of disease or injury 
incurred during active military service, and not due to the 
abuse of drugs.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.301, 3.303, 3.307, 3.309 (2005).

2.  The criteria for a rating in excess of 10 percent for 
status post left knee medial cartilage excision, with 
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261, 5262 (2005).

3.  The criteria for a rating in excess of 10 percent for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 1160, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.383, 3.385, 4.85, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in September 2001 
and March 2005 collectively fulfilled the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  The claims were readjudicated in an October 2005 
supplemental statement of the case.

During the pendency of this appeal, 38 U.S.C.A. § 1160(a)(3), 
as relevant to the hearing loss claim, was amended.  See The 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 
2820 (2002).  Regulations amending 38 C.F.R. § 3.383(a)(3) to 
conform to the referenced statutory change were implemented 
in August 2004.  See 69 Fed. Reg. 48,148 (2004).  Although 
the RO did not provide the veteran notice of the above 
changes in a supplemental statement of the case, the Board 
explained the changes in the March 2005 remand.  The veteran 
consequently is not prejudiced by the Board proceeding to the 
merits of his hearing loss claim at this time.

Finally, VA has secured all available pertinent evidence 
identified by the veteran or evident from the record, and 
conducted all appropriate development.  In this regard the 
March 2005 remand requested that the RO secure, with the 
veteran's permission, records from Daytop Residential 
Substance Abuse Facility, and from Sharp Reese-Stealy (in 
connection with his knee and hepatitis claims).  The veteran 
did not thereafter authorize VA to obtain any records from 
the Daytop facility.  As to Sharp Rees-Stealy, he faxed an 
authorization to VA, but limited the authorization to records 
pertaining to hepatitis.  The appellant did not authorize VA 
to obtain any private medical records pertaining to his left 
knee.  Although the RO did not act to obtain records 
pertaining to hepatitis C from Sharp Rees-Stealy, given the 
disposition of that issue below, that failure is harmless.  
The Board consequently finds that VA's duty to assist him in 
this appeal has been fulfilled.

The record also shows that the veteran has been examined on 
several occasions in connection with his claims, most 
recently in July and August 2005.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The veteran did not receive VCAA notice prior to the June 
2000 rating decision denying the increased rating claims.  
The rating decision and April 2002 statement of the case, 
however, explained the criteria for establishing higher 
evaluations, and why the nature and extent of the disorders 
did not approximate those criteria.  As noted previously, he 
received VA correspondence in March 2005 providing him with 
full 38 U.S.C.A. § 5103(a) notice.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
March 2005 did not affect the essential fairness of the June 
2000 adjudication.  The adjudication was not prejudicial to 
the appellant.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notices.  Given the specificity of the VCAA notices, as well 
as the time afforded the appellant following the notice to 
respond, the Board finds that any error in the timing of the 
notices is harmless.

The Board acknowledges that the veteran did not receive VCAA 
notice as to the "downstream" elements of his claims, 
namely the proper rating and effective date assignable for 
the hepatitis C with cirrhosis claim, and the proper 
effective dates assignable for the increased ratings claims.  
With respect to the increased ratings claims, as explained 
below, the Board finds that he is not entitled to the 
benefits sought.  Thus, the failure to afford him any 
appropriate notice concerning effective dates consequently is 
not prejudicial.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With respect to the hepatitis C claim, while he has 
not been apprised of the information and evidence necessary 
to substantiate the proper initial disability rating or 
effective date of service connection, the Board finds that it 
would be unconscionable to delay this case any further.  The 
RO will be responsible for curing any notice defect with 
respect to the rating and effective date elements when 
effectuating an initial award, and the veteran may appeal any 
decision regarding the assignment of either or both an 
effective date or the assigned rating.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp., 
159 F.3d at 549.  In this case, however, because there is not 
a scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985). 

I.  Service connection

Factual background

Service medical records show the veteran was hospitalized at 
a private facility in January 1971 after dislocating his left 
knee.  He underwent a left meniscectomy while hospitalized.  
His postoperative course was uneventful, and less than three 
weeks later he could fully extend the left knee and flex it 
to just past 90 degrees; whirlpool massage was recommended.  
In July 1972 he reported left knee pain and was advised to 
use aspirin as directed and to return if his condition 
worsened.  Service dental records show that he received 
dental treatment on several occasions, and service medical 
records show that he was immunized for various diseases in 
service.

Private treatment records on file for 1999 to 2004 document 
treatment for hepatitis C and cirrhosis.  A 1999 entry notes 
that the veteran reported a remote history of intravenous 
drug abuse starting in 1973.  Psychiatric treatment notes for 
April and June 2001 indicate that he reported a 20-year past 
history of intravenous drug abuse, including heroin abuse.

In his July 2000 claim for service connection for hepatitis 
C, the veteran explained that he contracted the infection 
through intravenous drug use in service.  In later statements 
he argued that his hepatitis could just as likely have been 
transmitted instead percutaneously during his 1971 left knee 
surgery, through air gun injections and other immunizations, 
through dental work in service, or from sharing grooming 
products with other soldiers.  He denied using intravenous 
drugs after service.  At his August 2002 and July 2004 
hearings, he added that his intravenous heroin use in service 
was limited to six occasions, involved "clean needles," and 
was undertaken only to relieve pain from the left knee 
surgery.  He argued that the knee surgery was the most likely 
origin of the hepatitis C infection because of inadequately 
sterilized medical equipment.

In an October 2000 statement, Dr. J.P. concluded that the 
veteran's hepatitis C infection probably originated secondary 
to intravenous drug use in service.  In January 2001, he 
clarified that the veteran had carried a diagnosis since 1994 
of chronic hepatitis C, and concluded that the appellant 
contracted the virus from intravenous drug use in service.  
In April 2002, he concluded that the veteran possibly 
contracted hepatitis C during the 1971 left knee surgery 
because, rarely, contaminated instruments and supplies have 
been identified as a cause of hepatitis C infection, as have 
dental work and immunizations.  He concluded that it was not 
possible to determine the exact means of transmission of the 
virus in the veteran, but that he likely was infected with 
the virus in the early 1970s.

In a November 2000 statement, Dr. H.E. indicated that on 
recent examination, the veteran admitted to using heroin, 
marijuana and alcohol in his late teenage years, as well as 
on a regular basis for most of his adult life until 1993 when 
he entered a detoxification program at Daytop.

On file is a May 2002 opinion by a VA physician.  The 
physician noted that the veteran underwent left knee surgery, 
two root canals, and several immunizations in service.  He 
concluded that it was more likely than not that the veteran 
contracted hepatitis C in service from intravenous drug use, 
as such drug use is the major cause of those infections.

In a May 2004 statement, C.W., B.S., a laboratory scientist 
working for a toxicology firm, concluded that it was not 
possible to pinpoint or determine a definitive source of 
transmission of the hepatitis C virus with respect to an 
individual such as the veteran, where multiple risk factors 
were present.  He explained that one risk factor was no more 
likely than the other to be the cause of infection, as 
infection control procedures were not as stringent at the 
time of the veteran's service as today.

In a July 2004 statement, A.C., D.D.S., the veteran's 
dentist, noted that the appellant's risk factors for 
hepatitis C included in-service knee surgery, medical use of 
intravenous drugs, whirlpool baths for knee therapy, and 
extensive dental work.  He essentially indicated that the 
stringent procedures for preventing infection in effect today 
were not in effect when the veteran was in service, and that 
persons exposed at that time to medical and/or dental 
procedures were "at likely risk" for hepatitis C 
transmission.  Dr. A.C. concluded that it would be too 
speculative to opine as to the likely cause of transmission 
in the veteran's particular case, but the knee surgery and 
prolonged postoperative course of treatment exposed him to a 
great number of risk opportunities.  Dr. A.C. indicated that 
medical records he reviewed did not show a history of drug 
addiction or habitual use in the veteran.

Submitted in July 2004 by the veteran was a discharge summary 
from the APT Foundation dated in August 1997, indicating that 
he entered the DAYTOP program of long-term residential 
alcohol and drug rehabilitation from June 1994 to December 
1996.  The summary indicates that the problem substances 
treated during this time included heroin and other opiates 
and synthetics.  In an accompanying statement, the veteran's 
spouse indicated that the heroin was smoked, and not 
injected.

At a VA examination in July 2005, the veteran reported using 
heroin intravenously between 1972 and 1973, for the 
alleviation of pain from the 1971 knee surgery.  The examiner 
noted that the veteran also suggested several other events 
which may have allowed for transmission of the virus.  After 
reviewing the file and examining the veteran, the examiner 
noted that the highest prevalence of hepatitis C infection is 
among intravenous drug users and those receiving transfusions 
prior to 1992.  The examiner concluded that it was at least 
as likely as not that the veteran's hepatitis C was incurred 
in service or within one year of his discharge therefrom, 
that it originated from the use of intravenous heroin and not 
from the left knee surgery, and that the intravenous drug use 
continued beyond service on an intermittent basis for 20 
years.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of cirrhosis of the liver during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service medical records are silent for any reference to 
hepatitis C or any liver abnormality, and there is no 
postservice evidence of hepatitis C until more than two 
decades after service.  The veteran's private physician, 
dentist, and toxicologist, and his VA examiners all 
essentially agree, however, that hepatitis C originated in 
service, and not from any post-service event.  They differ, 
however, as to the method of transmission in this case.  The 
VA physicians both believe the veteran acquired the virus 
through intravenous drug abuse in service.  The veteran's 
physician, dentist, and toxicologist, on the other hand, 
believe it just as likely that he was infected through other 
means, particularly percutaneous exposure during the 1971 
left knee surgery.  The Board acknowledges that the veteran 
has at times suggested to treating physicians that he abused 
drugs intravenously after service, but finds the particulars 
of those statements inconsistent, and uncorroborated, and he 
has testified under oath that he did not abuse drugs 
intravenously following service.

The Board finds that the veteran did use heroin or morphine 
intravenously in service.  He has reported such use to a 
number of treating and examining physicians, and he admitted 
to such use under oath.  The Board also finds it likely that 
he used the intravenous drugs to enjoy the intoxicating 
effects, given the service records showing he was offered 
medication for any knee pain if needed, and the apparent ease 
with which he obtained the heroin or morphine.

Still, the record confirms that the veteran was exposed to at 
least three other recognized methods of hepatitis C 
transmission in service, namely the left knee surgery, and 
postoperative treatment therefor; in-service immunizations; 
and major dental procedures.  He has presented several 
statements from medical and scientific professionals who 
indicate that with his particular medical history, it is not 
possible to parse out with any certainty the relative 
likelihood that any potential source of hepatitis C infection 
was the source of the current hepatitis C.  Although the May 
2002 and July 2005 VA physicians attributed the infection to 
intravenous drug use, neither physician provided much in the 
way of a persuasive rationale for their conclusion.

Given the multiple confirmed potential sources of hepatitis C 
infection in service for the veteran in this case, and the 
medical opinions suggesting that it is not possible at this 
point to identify which transmission source is the most 
likely, the Board finds that the evidence supporting the 
claim is in equipoise with that against the claim.  Service 
connection therefore is in order for hepatitis C with 
cirrhosis.  38 U.S.C.A. § 5107. 

II.  Increased ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected left knee disorder and right ear 
hearing loss.  The Board has found nothing in the historical 
record which would lead to the conclusion that the evidence 
of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

A.  Left knee

Service connection for a left knee disability was granted in 
December 1973, and evaluated as 10 percent disabling.  This 
evaluation has remained in effect since.

Private and VA medical records for August 1999 to July 2004 
are silent for pertinent left knee complaints or findings, 
other than to generally note normal gait and strength in the 
lower extremities.  They show skin changes consistent with 
cryoglobulinemia.  Records on file from the Social Security 
Administration (SSA) do not mention the veteran's left knee 
disorder.

At an October 1999 VA orthopedic examination, the veteran 
reported experiencing left knee pain and weakness.  No 
objective evidence of left knee pain or tenderness was 
present on examination.  He exhibited no knee swelling or 
instability.  No lower extremity atrophy was evident.  He 
walked and squatted well, and had no limp.  The examiner 
noted the absence of any weakness or fatigue after putting 
the veteran through exercises.  The veteran extended his left 
knee to 0 degrees and flexed it to 150 degrees without pain.  
X-ray studies showed post-traumatic changes and mild 
osteoarthritic changes, with no effusion.  The examiner 
indicated that the reported left knee symptoms far outweighed 
the physical findings, and concluded that there was no 
functional impairment associated with the left knee disorder.

At his July 2004 hearing, the veteran reported experiencing 
decreased left knee motion, as well as pain and instability.

The veteran was examined by VA in July 2005.  He reported 
constant left knee pain, which increased with activity, as 
well as weakness when traversing stairs.  He used a cane.  He 
reported no significant increase in symptomatology with 
repetitive activities.  The examiner noted that the knee 
disorder affected activities of daily living.  Physical 
examination showed no swelling, effusion, deformity, atrophy, 
or instability.  He could squat half-way.  He flexed the knee 
to 150 degrees, and extended it to 0 degrees without 
significant pain.  X-ray studies showed minimal 
chondrocalcinosis and osteophytosis.  The examiner concluded 
that there was no fatigability or incoordination, or more 
than slight weakness due to pain, associated with the knee 
disorder, but that the veteran was limited in certain 
activities.  The examiner also concluded that the arthritic 
changes were not significantly disabling.

The RO evaluated the veteran's left knee disorder as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Under that code, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability, and a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Based on the medical evidence on file, the preponderance of 
the evidence is against an increased evaluation for the left 
knee disorder.  In this regard, the disorder is not 
manifested by a limitation of flexion to 30 degrees, or by a 
limitation of extension to 15 degrees.  Indeed, the veteran 
has demonstrated no compensable restriction of flexion or 
extension on examination, even when considering his 
subjective complaints of pain and weakness.  Further, no 
recurrent subluxation or lateral instability is shown, there 
is no evidence of malunion of the tibia and fibula, and no 
evidence of a dislocated semilunar cartilage.  In view of the 
foregoing, the Board finds no basis for an increased 
evaluation for the left knee disorder.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59.  There is, however, no 
evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  The skin 
changes noted in private treatment records relate to the 
veteran's hepatitis C, and not to any underlying left knee 
pathology.  While the Board acknowledges the appellant's 
complaints of pain, the record shows that he is adequately 
compensated by the 10 percent rating assigned the left knee.  

In sum, the Board finds that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
10 percent for status post left knee medial cartilage 
excision with traumatic arthritis.  The claim is denied.  
38 C.F.R. § 4.3.

B.  Right ear hearing loss

Service connection for right ear hearing loss was granted in 
May 1973, and evaluated as 10 percent disabling.  This 
evaluation has remained in effect since.

The veteran attended a VA audiological examination in October 
1999.  The examiner explained that the veteran's audiometric 
results were inconsistent, and therefore invalid.  The 
audiologist recommended termination of the claim.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the left ear, with no response elicited for the right ear.

Private medical records on file for August 1999 to July 2004 
include audiological examinations for October 1999, April 
2001, and August 2001.  The October 1999 examination report 
shows at least a 115 decibel loss in the right ear for each 
of the 1000, 2000, 3000, and 4000 Hertz ranges.  Pure tone 
decibel loss in the left ear for the 500, 1000, 2000, 3000, 
and 4000 Hertz ranges was, respectively 25, 25, 15, 15, and 
20, for an average pure tone decibel loss of 19.  No speech 
recognition results for the right ear were available, and the 
veteran demonstrated speech recognition ability of 92 percent 
in the left ear.  

The April 2001 examination report shows pure tone decibel 
loss in the right ear of 120 for the 1000, 2000, 3000, and 
4,000 ranges.  Pure tone decibel loss in the left ear for the 
500, 1000, 2000, 3000, and 4000 Hertz ranges was, 
respectively, 30, 35, 25, 30, and 30, for an average decibel 
loss of 30.  No speech recognition results for the right ear 
were available, and the veteran demonstrated speech 
recognition ability of 76 percent in the left ear.  

The August 2001 examination report was confined to the left 
ear, and showed pure tone decibel loss for the 500, 1000, 
2000, 3000, and 4000 Hertz ranges of, respectively, 30, 30, 
30, 35, and 35, for an average decibel loss of 33.  Speech 
recognition ability was 100 percent.  

At his July 2004 hearing, the veteran's spouse asserted that 
the equipment used at the October 1999 VA audiological 
examination was not functioning properly.

The veteran attended a VA audiology examination in August 
2005.  The examiner reviewed the private audiology reports 
and interpreted the 1999 examination as showing normal left 
ear hearing with profound right ear hearing loss; the April 
2001 examination as showing mild left ear hearing loss with 
profound right ear hearing loss; and the August 2001 
examination as showing mild left ear hearing loss.  The 
examiner explained that it was unlikely that the private 
examiners used the Maryland CNC Word Lists in their 
evaluations of the veteran.  

The examiner noted that current audiometric testing of the 
right ear elicited no response.  For the left ear, puretone 
decibel loss for the 500, 1000, 2000, 3000, and 4000 Hertz 
ranges was, respectively, 25, 25, 25, 25, and 35; the average 
puretone decibel loss was 28.  Speech audiometry revealed 
speech recognition ability of 0 percent in the right ear and 
of 96 percent in the left ear. 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Prior to December 6, 2002, 38 C.F.R. § 3.383 provided that 
compensation was payable for the combination of service-
connected and nonservice-connected hearing loss as if both 
disabilities were service-connected, provided that there was 
total deafness in both ears.  38 C.F.R. § 3.383(a)(3) (2002).

Effective December 6, 2002, 38 U.S.C.A. § 1160(a)(3) was 
amended.  Regulations amending 38 C.F.R. § 3.383(a)(3), to 
implement the changes to 38 U.S.C.A. § 1160, were promulgated 
in August 2004, and were effective December 6, 2002.  
Effective that date, 38 C.F.R. § 3.383(a)(3) provides that 
compensation is payable for the combination of service-
connected and nonservice-connected hearing loss as if both 
disabilities were service-connected, provided that hearing 
impairment in one ear is compensable to a degree of 10 
percent or more as a result of service-connected disability, 
and there is hearing impairment in the other ear as a result 
of nonservice-connected disability that meets the provisions 
of 38 C.F.R. § 3.385.  38 C.F.R. § 3.383 (2005).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).
 
The October 1999 VA examiner concluded that the veteran's 
audiometric test results were too inconsistent to represent a 
valid measure of his puretone decibel loss.  Valid results 
were obtained in August 2005, however, and applying the 
criteria found at 38 C.F.R. § 4.85 at TABLE VI to the results 
of the August 2005 examination yields a numerical category 
designation of XI for the right ear, and I for the left ear.  
Entering the category designations for both ears into TABLE 
VII produces a disability percentage evaluation of 10 
percent, under Diagnostic Code 6100.

Although the veteran has submitted private audiological 
examination reports for August 1999, April 2001 and August 
2001, the reports do not indicate whether the Maryland CNC 
Word Lists were used, and the August 2005 VA examiner 
indicated that it was unlikely that standard was followed.  
The Board finds this likely given the rather remarkable 
similarity in speech discrimination scores reported at the VA 
examinations in October 1999 and August 2005.  Given the 
evidence showing that the private examinations likely did not 
use the Maryland CNC Word List, and as none of the private 
examinations showed audiometric findings for the left ear 
suggesting that application of 38 C.F.R. § 4.86(b) (for 
rating hearing impairment based only on puretone threshold 
average) is appropriate, the Board finds that the private 
examination reports can not be used to support assignment of 
a higher rating for right ear hearing loss in this case.

Accordingly, an increased evaluation for his right ear 
hearing loss is not warranted.  38 C.F.R. § 4.3.




ORDER

Entitlement to service connection for hepatitis C with 
cirrhosis is granted.

Entitlement to an increased rating for status post left knee 
medial cartilage excision with traumatic arthritis is denied.

Entitlement to an increased rating for right ear hearing loss 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


